NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5289-18T1

SHELIA B. SCHNEIT,

          Plaintiff-Respondent,

v.

BRAD MARQUART,

     Defendant-Appellant.
__________________________

                    Submitted August 25, 2020 – Decided September 16, 2020

                    Before Judges Geiger and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. SC-001000-19.

                    Schiller McMahon LLC, attorneys for appellant (Brian
                    S. Schiller on the brief).

                    Respondent has not filed a brief.

PER CURIAM

          Defendant Brad Marquart appeals from a Special Civil Part judgment in

favor of plaintiff Sheila B. Schneit in the amount of $800 plus $45 in costs issued
following a short bench trial. Defendant argues the judgment should be reversed

and the case remanded for a new trial before a different trial judge. Specifically,

defendant alleges (1) the plaintiff failed to prove her claim by a preponderance

of the evidence; (2) the trial judge failed to find facts and state conclusions of

law as required by Rule 1:7-4(a); (3) the trial judge improperly considered

hearsay testimony; and (4) the trial court erred in entering judgment against him

individually because he was not a party to the contract. Based on our review of

the record and in light of the governing legal principles, we are constrained to

vacate the judgment and remand to allow the trial judge to make findings of fact

and conclusions of law based on the record.

      We discern the following facts from the limited record before us. In 2017,

Perfection Painting LLC submitted a proposal to plaintiff which set forth the

scope of the work to be performed. Defendant was not a party to the proposal

and served only as an estimator. The work included replacing drywall, priming

the fresh drywall, installing and painting a new baseboard, and painting all the

wall space in certain areas of plaintiff's home. The total price was initially

$2600.    However, Perfection Painting LLC provided a $300 discount, at

plaintiff's request, reducing the total price to $2300. This change was reflected

in the contract. Before work had begun, plaintiff advised Perfection Painting


                                                                           A-5289-18T1
                                        2
LLC that she had hired a flooring company to install and paint the baseboard.

To reflect this change, Perfection Painting LLC crossed off that line item and

subtracted $470 from the contract price, reducing the total contract price to

$1830. Defendant completed the work on September 12, 2017. Plaintiff paid

Perfection Painting LLC in full for its services in the amount of $1830.

      Sometime thereafter, plaintiff contacted defendant to complain that the

work was unfinished. It is unclear from the record what specific work plaintiff

alleged to be incomplete. Defendant reviewed the proposal and determined that

all the work specified in the contract had been completed.

      Plaintiff filed an action in the Small Claims Section of the Special Civil

Part on June 11, 2019 seeking $800 plus costs, alleging defendant has not

completed the work under the contract. A bench trial was conducted on June

24, 2019.

      At trial, plaintiff testified that defendant "was supposed to come back to

finish the work[.]" When pressed on the specific work that was left unfinished,

plaintiff replied that, "[t]he bottom of the wall needed a second coat toward the

drywall, I had the drywall done by what [defendant] said . . . By somebody else

. . . The flooring people did the – I mean the baseboard . . . I didn't mean the

drywall." Defendant, on the other hand, testified that the parties "had come to


                                                                           A-5289-18T1
                                       3
an agreement on a price, the work was done, completed, [plaintiff] was very

happy and paid me in full." Defendant also testified that he "didn't do any coats

of the baseboard." Defendant testified further that, "[w]e took the baseboard out

of the price. [Plaintiff] said the floor guy was going to be doing the baseboard

. . . I never did any of the baseboard. [Plaintiff] paid me in full for the work that

was completed."

      This appeal ensued.

      On June 24, 2019, the trial judge issued an oral decision, finding in favor

of plaintiff, and entered a judgment in the amount of $800 plus $45 in costs.

The trial judge made scant findings. The trial judge found that "there was a

contract and there was an agreement in place by the parties." The trial judge

summarily concluded that plaintiff's "proof is greater weight of evidence here."

The trial judge ultimately ruled in favor of plaintiff "in the amount of $800 plus

the filing fees[.]"

      On appeal, defendant presents the following arguments:

             I. THE TRIAL COURT FOUND FOR THE
             PLAINTIFF DESPITE PLAINTIFF'S FAILURE TO
             PROVE HER CLAIM BY A PREPONDERANCE OF
             THE EVIDENCE,     REQUIRING JUDGMENT
             AGAINST DEFENDANT TO BE VACATED AND
             THE MATTER DISMISSED; [ALTERNATIVELY],
             THIS MATTER SHOULD BE REVERSED,
             REMANDED, AND REASSIGNED.

                                                                             A-5289-18T1
                                         4
            II. THE COURT DID NOT FIND FACTS AND
            STATE CONCLUSIONS OF LAW BY OPINION OR
            MEMORANDUM, WRITTEN OR ORAL, IN
            VIOLATION OF RULE 1:7-4(A); NOR DID THE
            COURT    MAKE   CREDIBILITY    FINDINGS,
            REQUIRING THIS MATTER TO BE REVERSED,
            REMANDED, AND REASSIGNED.

            III. THE COURT IMPROPERLY CONSIDERED
            HEARSAY TESTIMONY OFFERED BY . . .
            PLAINTIFF, REQUIRING THIS MATTER TO BE
            REVERSED, REMANDED, AND REASSIGNED.

            IV. JUDGMENT AGAINST DEFENDANT MUST BE
            VACATED AND THE MATTER DISMISSED, AS
            DEFENDANT WAS NOT A PARTY TO THE
            CONTRACT.1

            V. IF THE MATTER IS REVERSED AND
            REMANDED, THIS MATTER SHOULD BE
            REASSIGNED TO A DIFFERENT TRIAL JUDGE AS
            THE [TRIAL JUDGE] IS NOT COMPETENT TO
            HEAR SUCH MATTERS, AND DEFENDANT WILL
            NOT RECEIVE A FAIR TRIAL GIVEN THE
            ARGUMENTS SET FORTH IN THIS BRIEF.




1
  Our courts have held that piercing the corporate veil as to a particular person
requires his or her personal complicity in the misuse of the corporation or in
failure to observe corporate formality. See Arrow Mfg. Co., Inc. v. Levinson,
231 N.J. Super. 527, 533-34 (App. Div. 1989) (setting aside the judgment
because there was insufficient evidence to support piercing the corporate veil
and holding defendant personally liable for the corporate debt). There is nothing
in the record to suggest that defendant should be held personally liable for
plaintiff's breach of contract claim against Perfection Painting LLC.
                                                                         A-5289-18T1
                                       5
      We begin with the well-settled standard of review in an appeal from a

bench trial. Ordinarily, "[t]he scope of [our] review of a trial court's fact-finding

function is limited." Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169

(2011) (quoting Cesare v. Cesare, 154 N.J. 394, 411 (1998)). We review final

determinations made by the trial court "premised on the testimony of witnesses

and written evidence at a bench trial, in accordance with a deferential

standard[.]" D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013). However, in

the present case, "the trial court here has failed to make any findings upon which

we might bestow our deference." Rolnick v. Rolnick, 290 N.J. Super. 35, 42

(App. Div. 1996).

      Defendant argues, and we agree, that the trial judge's failure to make

factual and credibility findings requires us to vacate the judgment and remand

the matter to allow the trial judge to make detailed findings of fact and

conclusions of law based on the evidence presented at trial. It is well-settled

that "[t]he court shall, by an opinion or memorandum decision, either written or

oral, find the facts and state its conclusions of law thereon in all actions tried

without a jury[.]" R. 1:7-4(a). "In a non-jury civil action, the role of the trial

court at the conclusion of the trial is to find the facts and state conclusions of

law . . . Failure to perform that duty 'constitutes a disservice to the litigants, the


                                                                              A-5289-18T1
                                          6
attorneys and the appellate court.'" Curtis v. Finneran, 83 N.J. 563, 569-70

(1980) (quoting Kenwood Assocs. v. Bd. of Adj. Englewood, 141 N.J. Super. 1,

4 (App. Div. 1976)).     In the same vein, a trial court's factfinding role "is

fundamental to the fairness of the proceedings and serves as a necessary

predicate to meaningful review[.]" R.M. v. Supreme Court of New Jersey, 190
N.J. 1, 12 (2007). A trial court must make adequate findings of fact "so that the

parties and the appellate court may be informed of the rationale underlying his

[or her] conclusion[s]." Esposito v. Esposito, 158 N.J. Super. 285, 291 (App.

Div. 1978).

      The record does not conclusively support a finding that Perfection

Painting LLC failed to complete the work under the proposal and, even if it did,

it is unclear what actual work was left unfinished. The trial judge merely stated

that, "[p]laintiff's proof is [of] greater weight of evidence here[.]" The trial

judge ultimately held for plaintiff "in the amount of the $800 plus the filing

fees[.]" The trial judge did not explain how he arrived at this figure. Nor did

he explain why defendant was personally liable for any verdict. On remand, the

trial judge will address the foregoing issues.




                                                                         A-5289-18T1
                                        7
      To the extent that we have not addressed defendant's remaining

arguments, we conclude that they lack sufficient merit to warrant discussion in

a written opinion. R. 2:11-3(e)(1)(E).

      The judgment is vacated, and the matter is remanded for further

proceedings consistent with this opinion. We do not retain jurisdiction.




                                                                           A-5289-18T1
                                         8